Citation Nr: 0739846	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  97-33 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), prior to December 
28, 1999.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability, prior to 
December 28, 1999.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that in a decision dated in April 2006, the 
Board denied entitlement to an initial rating in excess of 50 
percent for PTSD and a TDIU prior to December 28, 1999.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order 
dated in August 2007, the Court granted a joint motion of the 
parties and remanded these matters to the Board for actions 
in compliance with the joint motion.


REMAND

For the reasons addressed immediately below, the Board finds 
that additional evidentiary development and adjudication by 
the originating agency is necessary prior to the Board 
reaching a decision on these issues.

In the July 2007 joint motion, the parties to the appeal 
stipulated that, in denying a disability rating higher than 
50 percent prior to December 28, 1999, the Board failed to 
address a February 2006 RO rating decision, which granted 
service connection for alcohol dependence and a secondary 
mood disorder, and which had already assigned an increased 
100 percent rating for this combined disability from December 
28, 1999, to present.  As pointed out by the parties to the 
joint motion, if that rating decision was not actually 
contained in the claims files at the time of the Board's 
April 2006 decision, it is considered to have been in the 
constructive possession of the Board during its consideration 
of the claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also notes that in the February 2006 rating 
decision, although the RO granted service connection for 
alcohol dependence and a secondary mood disorder, it did not 
assign a separate rating for those conditions, but combined 
them with the already service-connected PTSD.  In so doing, 
an effective date for the grant of service connection for 
alcohol dependence was never specifically assigned or even 
discussed.  The increased 100 percent rating for PTSD became 
effective from December 28, 1999.  However, as the veteran 
appealed the assignment of the initial disability rating, the 
period prior to December 28, 1999, remains on appeal.  
Accordingly, a decision with respect to entitlement to a 
disability rating in excess of 50 percent prior to December 
28, 1999, requires a determination as to whether alcohol 
abuse and secondary mood disorder are considered to be 
service connected during that period.  The Board believes 
that the effective date for service connection for alcohol 
abuse and a secondary mood disorder must first be assigned by 
the agency of original jurisdiction before the Board can 
address the matter.  

The separate issue of entitlement to a TDIU is inextricably 
intertwined and the proposed development will also encompass 
that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other should not be subject to piecemeal decision-
making or appellate litigation].

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
or the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should assign 
an effective date for the grant of service 
connection for alcohol dependence and a 
secondary mood disorder and inform the 
veteran and his attorney of his appellate 
rights with respect to this determination.  

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal, i.e., 
entitlement to an initial rating in excess 
of 50 percent for PTSD, prior to December 
28, 1999, and entitlement to TDIU, prior 
to December 28, 1999.  If either benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


